Citation Nr: 0218281	
Decision Date: 12/17/02    Archive Date: 12/24/02

DOCKET NO.  96-32 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan.  


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from November 1986 to 
November 1990.  

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision by 
a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The issue on appeal was originally before 
the Board in July 1999 at which time it was remanded for 
additional evidentiary development.  


REMAND

In October 2002, the requested clarification from the 
veteran regarding a request for a Board hearing.  The 
veteran responded in November 2002, indicating that he 
desired a Board hearing at the Cleveland, Ohio, Regional 
Office.  In a November 2002 fax communication, the veteran 
indicated that he desired a hearing at the Cleveland, 
Ohio, Regional Office, by either a Member of the Board in 
person or via video conference.  Under the circumstances, 
the Board may not properly proceed with appellate review 
at this time.   

Accordingly, the case is remanded for the following 
actions:

The veteran should be scheduled for an 
appropriate Board hearing (at the 
Cleveland, Ohio, Regional Office if 
possible) depending on the veteran's 
preference for either an in-person 
Board hearing or a video conference 
Board hearing.  The veteran and his 
representative should be advised of the 
date, time and place of the hearing, 
and a copy of the notice letter should 
be associated with the claims file.  
After the hearing is conducted, or in 
the event the veteran cancels the 
hearing or fails to report for the 
hearing, the case should be returned to 
the Board for appellate review. 

The veteran and his representative have the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).



